Citation Nr: 1805113	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  11-08 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to an effective date prior to August 11, 2014, for the award of service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial evaluation in excess of 50 percent for PTSD.

4.  Entitlement to service connection for a right knee disorder.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


ORDER

An effective date of April 15, 2014, for the award of service connection for PTSD is granted.  


FINDING OF FACT

The Veteran filed his claim for service connection for PTSD on April 15, 2014; although he was first diagnosed with PTSD on August 11, 2014, he clearly suffered from psychiatric symptomatology since at least 2012.  


CONCLUSION OF LAW

The criteria for establishing an effective date of April 15, 2014, for the award of service connection for PTSD have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.400 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran had active duty service from May 1968 to September 1969, with service in the Republic of Vietnam from September 1968 to August 1969.  The Veteran additionally had a period of active duty for training (ACDUTRA), prior to his active service, from February to July 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and October 2015 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  This case was remanded for additional development in April 2014.  The case was returned to the Board in September 2016, at which time it was remanded in order to schedule the Veteran for a Board hearing; the Veteran testified before the undersigned Veterans Law Judge in April 2017.  The case has been returned to the Board at this time for further appellate review.  

The issues of service connection for bilateral hearing loss and right knee disorders, increased evaluation for PTSD and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or date entitlement arose, whichever is later.  See 38 U.S.C. § 5110(a) (2012); 38 C.F.R. § 3.400 (2017).

In the October 2015 rating decision, the AOJ awarded service connection for PTSD, effective August 11, 2014, as that was the first date of any diagnosis of PTSD in the record.  On appeal, the Veteran and his representative argue that an effective date prior to that date is appropriate.  The Board agrees and assigns an effective date of April 15, 2014.  

A review of the evidence demonstrates that the Veteran filed a claim Fully Developed Claim (FDC), VA Form 21-526EZ, for service connection for PTSD on April 15, 2014; the evidence prior to that date does not demonstrate any receipt of a claim of service connection for PTSD.  

The Board acknowledges that in an August 11, 2014 VA mental health record, the Veteran was diagnosed with PTSD for the first time.  

The Board further acknowledges that the Veteran underwent a VA psychiatric examination in July 2014, at which time the examiner found that he did not have any psychiatric disorder.  In that examination report, however, the examiner noted that the Veteran had previously sought psychiatric treatment with VA in 2012 and had been diagnosed with anxiety and depressive disorders.  The examiner further noted that in March 2014, the Veteran was assessed for PTSD, although that treatment record was not available for review.  After interview and examination, the examiner concluded that the Veteran remained "high functioning and evidences good coping skills.  No diagnosis warranted at this time."  

The Board has reviewed the Veteran's VA treatment records, and those records confirm that the Veteran was diagnosed with anxiety and depressive disorders in April 2012; the Veteran declined referral for psychotherapy at that time.  The Veteran was also referred for further evaluation in May 2012 at that time, although it does not appear that he reported for that appointment.  The Veteran did not seek any further treatment at VA for his psychiatric problems until March 2014, at which time he was seen for an individual PTSD assessment; he was given individualized recommendations for treatment and he also attended a PTSD group that same date.  It was noted that the full report was to follow, although no further report can be found in the claims file, until his July 2014 VA examination.  Thus, although the first diagnosis of PTSD in the record is on August 11, 2014, it is clear that the Veteran's psychiatric symptoms had been present for many years prior to that date, at least dating back to April 2012.  

Consequently, although the first formal diagnosis of PTSD was in August 2014, by resolving reasonable doubt in his favor, the Board finds that the most appropriate effective date in this case is the date of claim.  Accordingly, the Board assigns April 15, 2014, as the effective date for the award of service connection for PTSD in this case.  See 38 C.F.R. §§3.102, 3.400.  In reaching the above conclusions, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


REMAND

Based on the foregoing award of an effective date of April 15, 2014, for the award of service connection, the AOJ must assign an initial evaluation for the Veteran's PTSD for period of April 15, 2014 through August 10, 2014.  Moreover, the Veteran and his representative have raised the issue of TDIU in conjunction with his claim for increased evaluation of his PTSD; thus, the Board has taken jurisdiction over the claim for TDIU on appeal at this time, despite the AOJ deferring adjudication of that claim in the most recent November 2016 rating decision.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a TDIU is part and parcel of a claim for increased evaluation).  

Consequently, in light of the need for the AOJ to assign an initial evaluation for PTSD, adjudication by the Board of the claims for increased evaluation claim for PTSD and entitlement to TDIU would be premature at this time; those claims are therefore remanded to the AOJ at this time for further appropriate action.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

With respect to the bilateral hearing loss claim, the Board reflects that the evidence of record discloses that the Veteran underwent a VA audiological examination in July 2010, during which he reported noise exposure during service; he additionally reported having civilian noise exposure to life-long, on-and-off farming, 37 years in construction (noted as general framing, etc.) with the use of hearing protection, and recreational noise exposure to hunting and all-terrain vehicles.  After examination, the examiner noted the December 1967 and August 1969 audiograms; the examiner also noted that the Veteran had service from May 1968 to September 1969.  The examiner noted the Veteran had normal hearing in his right ear, but had a hearing loss at 4000 Hz in his left ear on entrance into service.  She concluded that, given the results in service, the Veteran's right ear hearing loss was not caused by or the result of military service, and that the left ear hearing loss was not aggravated by military service.  

The Board previously found this opinion inadequate in the April 2014 Board remand, as an absence of hearing loss in service is not fatal to a claim of service connection.  The Board also notes that the July 2010 VA examiner did not provide any rationale for her conclusions.  Consequently, the Board requested, in the April 2014 Board remand, a new VA examination with an examiner who had not previously examined the Veteran.  

The Veteran underwent another VA audiological examination in July 2014 with the same examiner as in July 2010.  After examination, the examiner noted the July 1966, December 1967, April 1968 and August 1969 audiograms; the dates of noted service were again from May 1968 to September 1969.  With regards to the right ear, the examiner again noted that the Veteran's right ear was normal on enlistment and that there was no significant change during military service.  The examiner further noted the following literature:  

FINDING: The evidence from laboratory studies in humans and animals is sufficient to conclude that the most pronounced effects of a given noise exposure on pure-tone thresholds are measurable immediately following the exposure, with the length of recovery, whether partial or complete, related to the level, duration, and type of noise exposure.  Most recovery to stable hearing thresholds occurs within 30 days.  FINDING: There is not sufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after cessation of that noise exposure.  Although the definitive studies to address this issue have not been performed, based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur.  (Noise and Military Service: Implications for Hearing Loss and Tinnitus, Institute of Medicine [(IOM)], 2006, pg. 47)

The examiner then concluded that, given the above and based on anatomy and physiology, it is unlikely that a delayed onset of hearing loss occurs and with the lack of any change in hearing during military service, it was less likely than not that the Veteran's right ear hearing loss was caused by or the result of military noise exposure.  

Respecting the left ear, the examiner again noted that the Veteran had a mild hearing loss at 4000 Hz in the left ear on entrance into service and that there was no significant change in left ear hearing acuity during service.  The examiner noted the same IOM study as above.  The examiner therefore concluded that based on the above IOM study and anatomy and physiology, it was unlikely that a delayed onset of hearing loss occurs and due the lack of any change during military service, it was less likely as not that the Veteran's left ear hearing loss was aggravated as a result of his military service.  

Because the Board has specifically requested a different examiner, the AOJ obtained another VA audiological examination in May 2015, with a different examiner.  After examination, the May 2015 examiner noted the four audiograms, as well as the October 1965 whispered test results; that examiner, however, again only noted the Veteran's period of active service from May 1968 to September 1969.  The May 2015 examiner also noted that the Veteran, as a combat engineer, was at a "HIGH probability" for hazardous noise exposure during service.  

Regarding the right ear, the May 2015 examiner noted that the Veteran had normal hearing on enlistment and separation from active service; he further noted that the "small changes seen in the right ear during military service are considered to be within test/retest reliability and are not considered to be significant threshold shifts."  The May 2015 examiner stated that even though it was true that the Veteran had a significant amount of noise exposure during military service and noise exposure has the potential to affect hearing, it does not always result in hearing loss as can be seen by the fact that this Veteran had no significant change in hearing in his right ear during military service.  The examiner then cited the same IOM study as above.  The May 2015 examiner then concluded as follows with regard to the right ear:  

Given the fact that the Veteran had normal hearing in his right ear at the time of discharge with no evidence of a significant threshold shift during military service, and the fact that research shows that it is unlikely that delayed effects of noise exposure occur, the opinion of this examiner concurs with that of the previous examiner that it is less likely than not that the hearing loss in the Veteran's right ear is a result of military noise exposure.  

Respecting the left ear, the May 2015 examiner noted that there was a pre-existing left ear hearing loss on enlistment in April 1968 and that the only shift during military service was noted to be at the 500 Hz level.  "A shift at this frequency is not consistent with noise exposure."  Thus, even though it was true that the Veteran had a significant amount of noise exposure during his military service and noise exposure has the potential to affect hearing, it does not always result in hearing loss as can be seen by the fact that this Veteran had no significant change in hearing consistent with noise exposure in the left ear during military service.  The May 2015 examiner again noted the IOM study.  The May 2015 examiner then concluded as follows with regard to the left ear:  

Given the fact that the only significant threshold shift seen in the left ear during military service is not consistent with noise exposure, and the fact that research shows that it is unlikely that delayed effects of noise exposure occur, the opinion of this examiner concurs with that of the previous examiner that it is less likely than not that the pre-existing hearing loss in the Veteran's left ear was aggravated beyond the normal progression as a result of military service.  

The Board finds the July 2010, July 2014 and May 2015 VA examiners' opinions to be inadequate.  First, the Board finds the July 2010 opinion to be inadequate for the previously stated reasoning in the April 2014 remand.  With regards to the July 2014 and May 2015 examiners' opinions, the Board reflects that neither examiner addressed the Veteran or his spouse's highly competent and credible statements that hearing loss presented during service and has been present since his discharge from service.  Rather, it appears that the sole basis of the July 2014 and May 2015 examiners' findings in this case is a continued determination that the Veteran's lack of a hearing loss disability in the right ear and lack of decrease in hearing acuity at the correct frequencies during service for the left ear made it less likely that his hearing loss was related to military service.  The Board already noted in its April 2014 remand that such reliance on the lack of any in-service evidence of a hearing loss is not fatal to a claim of service connection.  See 38 C.F.R. § 3.303(d); Ledford v. Derwinski, 3 Vet. App. 87 (1992); Hensley v. Brown, 5 Vet. App. 155 (1993).  

Moreover, those opinions all focus on the Veteran's period of active service from May 1968 to September 1969, particularly as it relates to the left ear.  Both examiners fail to discuss the Veteran's previous period of ACDUTRA-in particular, the normal whispered test in October 1965 and the decreased left ear hearing acuity on exit from ACDUTRA in July 1966-as to whether there was an in-service ACDUTRA acoustic injury at that time.  

As the Board has found the medical opinions in this case to be inadequate, the Board finds that it must again remand the bilateral hearing loss claim in order to obtain another VA examination from an examiner who has not previously participated in this case in order to obtain a medical opinion that adequately addresses the facts of this case.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise)

Turning to the right knee claim, the Board requested a VA examination in the previous April 2014 Board remand; such was accomplished in July 2014.  That examiner opined that the Veteran's right knee osteoarthritis and posterior horn medial meniscus tear status post medial meniscectomy were not at least as likely as not related to the Veteran's military service.  The examiner specifically noted that the Veteran's service treatment records did not show any complaints or treatment for the right knee; the examiner further noted that the Veteran was seen by private physician, Dr. M.J.L., in December 2008, at which time it was noted that the Veteran had osteoarthritis.  The examiner then stated that the Veteran had a total right knee replacement to alleviate arthritic pain, and cited an UptoDate article which noted that "advanced age is one of the strongest risk factors associated with osteoarthritis" and that osteoarthritis is found in 80 percent of people who are over the age of 55 but only had an incident rate of 0.1 percent in those aged 25 to 34.  

Regarding the meniscus tear, the examiner also noted that the service treatment records did not show any complaints or treatment for the right knee, and noted that Dr. M.J.L. indicated in a July 2006 treatment record that the Veteran reported stepping out of his pickup truck, twisting his knee, and hearing a pop; a subsequent right knee Magnetic Resonating Imaging (MRI) scan revealed a posterior horn medial meniscus tear and a meniscectomy was performed in August 2006.  

The Board finds both of those opinions to be inadequate, as the neither of those opinions by the examiner acknowledges the Veteran's statements that he injured his right knee jumping out of trucks while performing duties as a combat engineer in the Republic of Vietnam during military service.  Moreover, although it does appear that the Veteran may have sustained a twisted knee (with the implication by the examiner that such intervening injury was the cause of the Veteran's meniscal tear) a month prior to the July 2006 treatment record, the Board notes that there are private treatment records, particularly from 2003, which demonstrate complaints of right knee symptomatology, particularly pain and effusion, prior to the injury noted by the July 2014 VA examiner; the VA examiner failed to discuss these prior symptoms in the medical opinion.  

Accordingly, the Board must remand the right knee claim in order to obtain another VA examination from a physician who has not previously participated in this case so as to obtain an adequate VA examination and medical opinion.  See Id.

Finally, on remand, any outstanding private and VA treatment records should also be obtained.  See 38 U.S.C. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Salt Lake City VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his PTSD or right knee disorder, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  

3.  Schedule the Veteran for a VA examination with a physician who has not previously participated in this case to determine whether his right knee disorder is related to military service.  

After review of the claims file and examination of the Veteran, the examiner should opine whether any right knee disorders found, including his osteoarthritis and meniscus tear status post meniscectomy, at least as likely as not (50 percent or greater probability) began in or was otherwise the result of military service.  

The examiner must take as conclusive fact that the Veteran injured his right knee jumping out of vehicles while in the Republic of Vietnam, as he has described in the record, despite such injury not being shown in the service treatment records.

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  

4.  Schedule the Veteran for a VA audiology examination with an audiologist who has not previously participated in this case.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  

The examiner should obtain information regarding the Veteran's noise exposure during and after military service.  

The examiner should opine whether any bilateral hearing loss and tinnitus found at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service, to include any noise exposure therein.  

In addressing the above, but particularly with respect to the right ear hearing loss, the examiner should address whether the noise exposure in service is the cause of any current hearing impairment, or whether such hearing loss began during or within one year after discharge from military service.  If the Veteran's hearing loss is attributed to another etiology, the examiner must explain why the other etiology is more likely to have caused the current hearing loss than noise exposure in service.  

Also, in so addressing the above, the examiner must specifically address the Veteran's period of ACDUTRA service from February to July 1966 for both of the Veteran's ears.  

Particularly, with respect to the Veteran's left ear hearing loss, the examiner must specifically discuss the normal hearing on whisper test in February 1966 and the 30 decibels of loss at at 4000 Hz in the Veteran's left ear in the July 1966 audiogram, denoting some sort of hearing loss in the left ear occurring during his period of ACDUTRA.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (the threshold for normal hearing is from 0 to 20 decibels and higher threshold levels indicate some degree of hearing loss).

Then, if the examiner finds that the Veteran's left ear hearing loss was not incurred in his period of ACDUTRA service, the examiner must then opine whether the Veteran's left ear hearing loss was aggravated (i.e., permanently worsened beyond the normal progression of that disease) by his period of active service from May 1968 to September 1969.  

Finally, in addressing the above with regards to both of the Veteran's ears, the examiner must also address the Veteran and his spouse's statements regarding onset of symptomatology during his period of service and continuity of symptomatology since discharge from service.  

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.

5.  Readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, furnish a supplemental statement of the case before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	M. Peters, Counsel

Copy of Decision Sent to:	Penelope E. Gronbeck, Attorney at Law
Department of Veterans Affairs


